Case: 13-10577   Date Filed: 10/29/2013   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-10577
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 3:11-cr-00257-TJC-JBT-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


TRACY D. HAMMETT,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (October 29, 2013)

Before DUBINA, MARCUS, and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 13-10577     Date Filed: 10/29/2013   Page: 2 of 6


      After a jury trial, Tracy D. Hammett appeals her convictions on seven counts

of theft of government property in violation of 18 U.S.C. § 641. Hammett argues

on appeal that the district court erred in denying her motion for judgment of

acquittal based on sufficiency of the evidence. Upon review of the record and

consideration of the parties’ briefs, we affirm.

      We review de novo a challenge to the sufficiency of the evidence,

considering the evidence in the light most favorable to the government, and

drawing all reasonable inferences and credibility choices in the government’s

favor. United States v. Friske, 640 F.3d 1288, 1290–91 (11th Cir. 2011). “A jury’s

verdict cannot be overturned if any reasonable construction of the evidence would

have allowed the jury to find the defendant guilty beyond a reasonable doubt.”

United States v. Herrera, 931 F.2d 761, 762 (11th Cir. 1991). “The evidence need

not be inconsistent with every reasonable hypothesis except guilt, and the jury is

free to choose between or among the reasonable conclusions to be drawn from the

evidence presented at trial.” United States v. Poole, 878 F.2d 1389, 1391 (11th

Cir. 1989). When the government relies on circumstantial evidence, the

conviction must be supported by reasonable inferences, not mere speculation.

Friske, 640 F.3d at 1291.

      To support a conviction under 18 U.S.C. § 641 for theft of government

money, the government must prove that (1) the money or property belonged to the


                                           2
               Case: 13-10577     Date Filed: 10/29/2013    Page: 3 of 6


government; (2) the defendant fraudulently appropriated the money or property for

her own use or the use of others; and (3) she did so knowingly and willfully with

the intent either temporarily or permanently to deprive the owner of the use of the

money or property. United States v. McRee, 7 F.3d 976, 980 (11th Cir. 1993) (en

banc). Circumstantial evidence, considered within the context of the overall

evidence presented at trial, can be sufficient to prove the requisite intent. See id. at

983.

       Hammett worked as a cashier at a marina on a naval base in Jacksonville,

Florida, until January 20, 2011. On her last day of employment, her manager took

her keys to the marina and her base identification card, but did not remove the

stickers from her car, because her car was not there that day.

       Between January 14 and April 10, 2011, there were seven refunds issued

from the marina to a MasterCard debit card. The refunds were unusual because the

marina had refunded similarly large amounts only once or twice in the past ten

years. The refunds also had no corresponding sales records. Instead of being

issued through normal procedures, these refunds were issued using the marina’s

back-up system, VeriFone, which did not require a password and allowed the user

to erase the transaction history from the machine. Hammett knew how to use

VeriFone. Hammett worked on the days the first two refunds were issued, and




                                           3
              Case: 13-10577     Date Filed: 10/29/2013   Page: 4 of 6


may have been working alone on one of those days. The remaining refunds were

issued at times when the marina was open to the public.

      The debit card was registered in Hammett’s roommate’s name at the address

where they lived. The only money credited to the card during this time period was

from the marina refunds. Shortly after each refund the card was used at ATMs to

withdraw amounts equal or close to the amount of the refund. A surveillance

camera captured images of a car like Hammett’s pulling up to a drive-up ATM to

make three of the withdrawals. After another refund, a surveillance camera at a

walk-up ATM captured Hammett using the debit card to make three successive

withdrawals totaling within $1.25 of the previous day’s refund from the marina.

The other three marina refunds that were $750 or more were withdrawn in a

similar manner, using withdrawals in immediate succession.

      Hammett argues the evidence did not sufficiently connect her to each of the

seven transactions, and that there was insufficient evidence of her intent to deprive

the actual owner of the use of the money. Considering the evidence in the light

most favorable to the government, we find that a reasonable construction of the

evidence allowed the jury to find Hammett guilty beyond a reasonable doubt as to

each count. In addition to the evidence that Hammett had access to and knew how

to use the VeriFone system, the government also presented evidence that

connected Hammett to the debit card and some of the illegal withdrawals through


                                          4
                Case: 13-10577       Date Filed: 10/29/2013      Page: 5 of 6


surveillance video. The government’s evidence also showed that the card was only

used for these refunds and was used in a similar way for each refund and

withdrawal (or series of withdrawals). Considered together, this evidence was

sufficient to allow the jury to reasonably infer without speculation that Hammett

participated in each transaction. See United States v. Katz, 455 F.2d 496, 498 (5th

Cir. 1972) (affirming conviction of five counts of filing false statements based on

“uniform procedure established [at] the trial” and testimony of “some patients and

relatives”).1

       The jury also could have reasonably concluded that Hammett acted with the

requisite intent. The government presented evidence that (1) the refunds were

issued using the less secure, back-up sales processing system that allowed the user

to erase the transaction history, (2) the refunds had no corresponding sales records,

(3) the refunds were the only transactions made to the debit card, and (4) the

refunds were followed by withdrawals in amounts identical or nearly identical to

the refund amounts. This evidence, together with the evidence directly linking

Hammett to the debit card and some of the transactions, was sufficient to support

the jury’s verdict. See McRee, 7 F.3d at 983 (affirming conviction “[b]ased on the

tremendous circumstantial evidence of specific intent and the evidence rebutting

the claims of good faith”).

1
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we adopted as
binding precedent all decisions of the former Fifth Circuit handed down before October 1, 1981.
                                               5
      Case: 13-10577   Date Filed: 10/29/2013   Page: 6 of 6


Accordingly, Hammett’s convictions are AFFIRMED.




                               6